


OCLARO, INC.
STOCK OPTION GRANT NOTICE
Oclaro, Inc. (the “Company”), under its Fourth Amended and Restated 2001
Long-Term Stock Incentive Plan (the “Plan”), hereby grants to Participant an
option (the “Option”) to purchase the number of shares of the Company’s common
stock (“Common Stock”) set forth below. The Option is subject to all of the
terms and conditions as set forth in this notice (the “Grant Notice”), in the
Option Agreement and in the Plan, both of which are incorporated herein in their
entirety. Capitalized terms not explicitly defined in this Grant Notice but
defined in the Plan or the Option Agreement will have the same definitions as in
the Plan or the Option Agreement. If there is any conflict between the terms in
the Option Agreement and the Plan, the terms of the Plan will control.
Participant:
_____________________________________
Date of Grant:
_____________________________________
Vesting Commencement Date:
_____________________________________
Number of Shares Subject to Option:
_____________________________________
Exercise Price (Per Share):
_____________________________________
Total Exercise Price:
_____________________________________
Expiration Date:
_____________________________________

Type of Grant:     ¨ Incentive Stock Option    ¨ Non-Qualified Stock Option
Exercise Schedule:    Same as Vesting Schedule
Vesting Schedule:
The Option will vest over a four (4) year period. Subject to Participant’s
Continuous Service on each vesting date, this Option will vest as to 1/4th of
the total number of shares of Common Stock subject to the Option one (1) year
after the Vesting Commencement Date and as to l/48th of the total number of
shares subject to this Option each month thereafter. Any fractional share will
be rounded down to the nearest whole share.

Payment:
By one or a combination of the following items:

•
By cash, check, bank draft, electronic funds or wire transfer, or money order
payable to the Company

•
Pursuant to a Regulation T Program (also called “broker assisted exercise”)

•
By a “net exercise” arrangement, but only if this Option is a Non-Qualified
Stock Option and if permitted by the Company at exercise

•
By delivery of already owned shares, if permitted by the Board at exercise

Additional Terms/Acknowledgements: Participant acknowledges receipt of, and
understands and agrees to, this Grant Notice, the Option Agreement and the Plan.
As of the Date of Grant, this Grant Notice, the Option Agreement and the Plan
set forth the entire understanding between Participant and the Company regarding
the Option and supersede all prior oral and written agreements with respect to
the Option, with the exception, if applicable, of any written employment
agreement or offer letter agreement between the Company and Participant
specifying the terms that should govern this specific Option grant. By accepting
the Option, Participant consents to receive documents governing the Option by
electronic delivery and to participate in the Plan through an on-line or
electronic system established and maintained by the Company or another third
party designated by the Company from time to time.
Oclaro, Inc.
Participant:
 
 
By: ________________________________
 
      Signature
By: ____________________________________
 
      Signature
Title: ______________________________
Date: __________________________________
Date: ______________________________
 



ATTACHMENTS: Option Agreement, Fourth Amended and Restated 2001 Long-Term Stock
Incentive Plan


OCLARO, INC.
OPTION AGREEMENT
Pursuant to your Stock Option Grant Notice (the “Grant Notice”) and this Option
Agreement (this “Option Agreement”), Oclaro Inc. (the “Company”) has granted you
an option (the “Option”) under its Fourth Amended and Restated 2001 Long-Term
Stock Incentive Plan (the “Plan”) to purchase the number of shares of the
Company’s Common Stock indicated in your Grant Notice at the exercise price
indicated in your Grant Notice.
1.VESTING. The Option will vest as provided in your Grant Notice. Vesting will
cease, in all events, on the termination of your Continuous Service after taking
into account any acceleration that occurs on your termination. “Continuous
Service” means that your service with the Company or an Affiliate, whether as an
employee, director or consultant, is not interrupted or terminated. A change in
the capacity in which you provide service or a change in Affiliate entity for
which you provide service will not terminate your Continuous Service provided
that there is no other interruption or termination of your service.
2.    NUMBER OF SHARES AND EXERCISE PRICE. The number of shares of Common Stock
subject to the Option and the exercise price per share in your Grant Notice will
be adjusted for Capitalization Adjustments as provided in the Plan.
3.    EXERCISE RESTRICTION FOR NON-EXEMPT EMPLOYEES. If you are an Employee
eligible for overtime compensation under the Fair Labor Standards Act of 1938,
as amended (that is, a “Non-Exempt Employee”), and except as otherwise provided
in the Plan, you may not exercise your Option until you have completed at least
six (6) months of Continuous Service measured from the Date of Grant, even if
you have already been an employee for more than six (6) months. Consistent with
the provisions of the Worker Economic Opportunity Act, you may exercise the
Option as to any vested portion prior to such six (6) month anniversary in the
case of (i) your death or disability or (ii) a Change in Control.
4.    METHOD OF PAYMENT. You must pay the full amount of the exercise price for
the shares of Common Stock subject to the Option that you wish to exercise. If
permitted in your Grant Notice, you may pay the exercise price through one or
more of the following:
(a)    Provided that at the time of exercise the Common Stock is publicly
traded, using a program developed under Regulation T, as provided by the Federal
Reserve Board that, prior to the issuance of Common Stock, results in either the
receipt of cash (or check) by the Company or the receipt of irrevocable
instructions to pay the aggregate exercise price to the Company from the sales
proceeds. This manner of payment is also known as a “broker-assisted exercise,”
“same day sale” or “sell to cover.”
(b)    If the Option is a Non-Qualified Stock Option, by a “net exercise”
arrangement pursuant to which the Company will reduce the number of shares of
Common Stock issuable on exercise by the largest whole number of shares with a
Fair Market Value that does not exceed the aggregate exercise price. You must
submit an additional payment to the extent of any remaining balance of the
aggregate exercise price not satisfied by such reduction in the number of whole
shares to be issued.
(c)    If permitted by the Board at the time of exercise, by delivery to the
Company (either by actual delivery or attestation) of already-owned shares of
Common Stock that are owned free and clear of any liens, claims, encumbrances or
security interests, and that are valued at Fair Market Value on the date of
exercise. “Delivery” for these purposes, in the sole discretion of the Company
at the time you exercise the Option (or any vested portion thereof), will
include delivery to the Company of your attestation of ownership of such shares
of Common Stock in a form approved by the Company. You may not exercise the
Option (or any exercisable portion thereof) by delivery to the Company of Common
Stock if doing so would violate the provisions of any law, regulation or
agreement restricting the redemption of the Company’s stock.
5.    WHOLE SHARES. You may exercise the Option (or any vested portion thereof)
only for whole shares of Common Stock.
6.    COMPLIANCE WITH LAWS. In no event may you exercise the Option (or any
vested portion thereof) unless the shares of Common Stock issuable on exercise
are then registered under the Securities Act of 1933, as amended (the
“Securities Act”) or, if not registered, the Company has determined that your
exercise and the issuance of the shares would be exempt from the registration
requirements of the Securities Act and compliant with all applicable laws. The
exercise of the Option (or any vested portion thereof) also must comply with all
other applicable laws and regulations governing the Option. You may not exercise
the Option (or any vested portion thereof) if the Company determines that such
exercise would not be in material compliance with such laws and regulations
(including any restrictions on exercise required for compliance with Treasury
Regulations Section 1.40l(k)-1(d)(3), if applicable).
7.    TERM. You may not exercise the Option before the Date of Grant or after
the expiration of the term of the Option. The term of the Option expires,
subject to the provisions of the Plan, on the earliest of the following:
(a)    immediately on the termination of your Continuous Service for Cause;
(b)    three (3) months after the termination of your Continuous Service for any
reason other than for Cause, your disability or your death (except as otherwise
provided in Section 9(d) below); however, if during any part of such three (3)
month period the Option is not exercisable solely because doing so would violate
the registration requirements under the Securities Act, the Option will not
expire until the earlier of the Expiration Date or until it has been exercisable
for an aggregate period of three (3) months after the termination of your
Continuous Service; provided further, that if (i) you are a Non-Exempt Employee,
(ii) your Continuous Service terminates within six (6) months after the Date of
Grant and (iii) you have vested in a portion of the Option at the time of your
termination of Continuous Service, the Option will not expire until the earlier
of (A) the later of (1) the date that is seven (7) months after the Date of
Grant, and (2) the date that is three (3) months after the termination of your
Continuous Service, and (B) the Expiration Date;
(c)    twelve (12) months after the termination of your Continuous Service due
to your disability (except as otherwise provided in Section 9(d) below);
(d)    twelve (12) months after your death if you die either during your
Continuous Service or within three (3) months after your Continuous Service
terminates for any reason other than Cause;
(e)    the Expiration Date indicated in your Grant Notice; or
(f)    the day before the tenth (10th) anniversary of the Date of Grant.
If the Option is an Incentive Stock Option, note that to obtain the federal
income tax advantages associated with an Incentive Stock Option, the Code
requires that at all times beginning on the Date of Grant and ending on the date
that is three (3) months before the date of the Option’s exercise, you must be
an employee of the Company or an Affiliate, except in the event of your death or
disability. The Company has provided for extended exercisability of the Option
under certain circumstances for your benefit but cannot guarantee that the
Option will necessarily be treated as an Incentive Stock Option if you continue
to provide services to the Company or an Affiliate as a consultant or director
after your employment terminates or if you exercise the Option more than three
(3) months after the date your employment with the Company or an Affiliate
terminates.
“Cause” means the occurrence of any one or more of the following: (i) your
commission or your attempted commission of or participation in a fraud or act of
dishonesty against the Company that results in (or might have reasonably
resulted in) material harm to the business of the Company; (ii) your
intentional, material violation of any contract or agreement between the Company
and you or any statutory duty that you owe to the Company; or (you're your
conduct that constitutes gross insubordination, incompetence or habitual neglect
of duties and that results in (or might have reasonably resulted in) material
harm to the business of the Company. However, the action or conduct described in
clauses (ii) and (iii) above will constitute “Cause” only if such action or
conduct continues after the Company has provided you with written notice thereof
and thirty (30) days to cure the same.
8.    EXERCISE.
(a)    You may exercise the vested portion of the Option during its term by
(i) delivering a Notice of Exercise (in a form designated by the Company), or
making the required electronic election with the Company’s electronic platform
(e.g., Equity Edge) or designated broker (e.g., E*Trade), and (ii) paying the
exercise price and any applicable withholding taxes to the Company’s stock plan
administrator, or to such other person as the Company may designate, together
with such additional documents as the Company may then require.
(b)    By exercising the Option you agree that, as a condition to any exercise
of the Option, you must enter into an arrangement providing for the payment by
you to the Company of any tax withholding obligation of the Company arising by
reason of (i) the exercise of the Option, (ii) the lapse of any substantial risk
of forfeiture to which the shares of Common Stock are subject at the time of
exercise or (iii) the disposition of shares of Common Stock acquired on such
exercise.
(c)    If the Option is an Incentive Stock Option, by exercising the Option you
agree that you will notify the Company in writing within fifteen (15) days after
the date of any disposition of any of the shares of the Common Stock issued on
exercise of the Option that occurs within two (2) years after the Date of Grant
or within one (1) year after such shares of Common Stock are transferred on
exercise of the Option.
9.    TRANSFERABILITY. The Option is not transferable, except by will or by the
laws of descent and distribution, and is exercisable during your life only by
you.
(a)    Certain Trusts. On receiving written permission from the Board or its
duly authorized designee, and only if doing so does not violate Code Section
409A, the incentive stock option rules (if applicable) and applicable securities
laws, you may transfer the Option to a trust if you are considered to be the
sole beneficial owner (determined under Section 671 of the Code and applicable
state law) while the Option is held in the trust. You and the trustee must enter
into transfer and other agreements required by the Company.
(b)    Domestic Relations Orders. On receiving written permission from the Board
or its duly authorized designee, and only if doing so does not violate Code
Section 409A, the incentive stock option rules (if applicable) and applicable
securities laws, and provided that you and the designated transferee enter into
transfer and other agreements required by the Company, you may transfer the
Option pursuant to the terms of a court approved domestic relations order,
official marital settlement agreement or other divorce or separation instrument
as permitted by Treasury Regulations Section 1.421-l(b)(2) that contains the
information required by the Company to effectuate the transfer. You are
encouraged to contact the Company’s General Counsel regarding the proposed terms
of any division of the Option prior to finalizing the domestic relations order
or marital settlement agreement to help ensure the required information is
contained within the domestic relations order or marital settlement agreement.
If the Option is an Incentive Stock Option, the Option may be deemed to be a
Non-Qualified Stock Option as a result of such transfer.
(c)    Beneficiary Designation. On receiving written permission from the Board
or its duly authorized designee, you may, by delivering written notice to the
Company, in a form approved by the Company and any broker designated by the
Company to handle option exercises, designate a third party who, on your death,
will thereafter be entitled to exercise the Option and receive the Common Stock
or other consideration resulting from such exercise. In the absence of such a
designation, your executor or administrator of your estate will be entitled to
exercise the Option and receive, on behalf of your estate, the Common Stock or
other consideration resulting from such exercise.
10.    OPTION NOT A SERVICE CONTRACT. The Option is not an employment or service
contract, and nothing in the Option, the Grant Notice, this Option Agreement or
the Plan will be deemed to create in any way whatsoever any obligation on your
part to continue in the employ of the Company or an Affiliate, or of the Company
or an Affiliate to continue your employment. In addition, nothing in the Option,
the Grant Notice, this Option Agreement or the Plan will obligate the Company or
an Affiliate, their respective stockholders, boards of directors, officers or
employees to continue any relationship that you might have as a Director or
Consultant for the Company or an Affiliate.
11.    WITHHOLDING OBLIGATIONS.
(a)    At the time you exercise the Option, in whole or in part, and at any time
thereafter as the Company requests, you hereby authorize withholding from
payroll and any other amounts payable to you, and otherwise agree to make
adequate provision for (including by means of a “same day sale” pursuant to a
program developed under Regulation T as promulgated by the Federal Reserve Board
to the extent permitted by the Company), any sums required to satisfy the
federal, state, local and foreign tax withholding obligations of the Company or
any Affiliate that arise in connection with the exercise of the Option.
(b)    You may not exercise the Option unless the tax withholding obligations of
the Company and any Affiliate are satisfied. Accordingly, you may not be able to
exercise the Option when desired even though the Option is vested, and the
Company will have no obligation to issue a certificate for shares of Common
Stock unless such obligations are satisfied.
12.    TAX CONSEQUENCES. You hereby agree that the Company does not have a duty
to design or administer the Plan or its other compensation programs in a manner
that minimizes your tax liabilities. You will not make any claim against the
Company, or any of its officers, directors, employees or Affiliates related to
tax liabilities arising from the Option or your other compensation. In
particular, you acknowledge that the Option is exempt from Section 409A only if
the exercise price per share specified in the Grant Notice is at least equal to
the “fair market value” per share of the Common Stock on the Date of Grant and
there is no other impermissible deferral of compensation associated with the
Option.
13.    NOTICES. Any notices provided for in the Option, this Option Agreement,
the Grant Notice or the Plan will be given in writing and will be deemed
effectively given on receipt or, in the case of notices delivered by mail by the
Company to you, five (5) days after deposit in the U.S. mail, postage prepaid,
addressed to you at the last address you provided to the Company. The Company
may, in its sole discretion, decide to deliver any documents related to
participation in the Plan and the Option by electronic means. By accepting the
Option, you consent to receive such documents by electronic delivery and to
participate in the Plan through an on-line or electronic system established and
maintained by the Company or another third party designated by the Company.
14.    GOVERNING PLAN DOCUMENT. The Option is subject to all the provisions of
the Plan, the provisions of which are hereby made a part of the Option, and is
further subject to all interpretations, amendments, rules and regulations, which
may from time to time be promulgated and adopted pursuant to the Plan. In
addition, the Option (and any compensation paid or shares issued under the
Option) is subject to recoupment in accordance with The Dodd-Frank Wall Street
Reform and Consumer Protection Act and any implementing regulations thereunder,
any clawback policy adopted by the Company and any compensation recovery policy
otherwise required by applicable law. No recovery of compensation under such a
clawback policy will be an event giving rise to a right to resign for “good
reason” or for a “constructive termination” (or similar term) under any
agreement with the Company.
15.    S-8 STOCK PLAN PROSPECTUS; WINDOW POLICY. You hereby acknowledge receipt
of and the right to receive a document providing the information required by
Rule 428(b)(1) promulgated under the Securities Act, which includes the Plan
prospectus. In addition, you acknowledge receipt of the Company’s policy
permitting certain individuals to sell shares only during certain “window”
periods and the Company’s insider trading policy, in effect from time to time
16.    EFFECT ON OTHER EMPLOYEE BENEFIT PLANS. The value of the Option will not
be included as compensation, earnings, salaries, or other similar terms used
when calculating your benefits under any employee benefit plan sponsored by the
Company or any Affiliate, except as such plan otherwise expressly provides. The
Company expressly reserves its rights to amend, modify or terminate any of the
Company’s or any Affiliate’s employee benefit plans.
17.    VOTING RIGHTS. You will not have voting or any other rights as a
stockholder of the Company with respect to the shares to be issued pursuant to
the Option until such shares are issued to you. On such issuance, you will
obtain full voting and other rights as a stockholder of the Company. Nothing
contained in the Option, and no action taken pursuant to its provisions, will
create or be construed to create a trust of any kind or a fiduciary relationship
between you and the Company or any other person.
18.    SEVERABILITY. If all or any part of this Option Agreement or the Plan is
declared by any court or governmental authority to be unlawful or invalid, such
unlawfulness or invalidity will not invalidate any portion of this Option
Agreement or the Plan not declared to be unlawful or invalid. Any Section of
this Option Agreement (or part of such a Section) so declared to be unlawful or
invalid will, if possible, be construed in a manner which will give effect to
the terms of such Section or part of a Section to the fullest extent possible
while remaining lawful and valid.
19.    MISCELLANEOUS.
(a)    The rights and obligations of the Company under the Option will be
transferable to any one or more persons or entities, and all covenants and
agreements hereunder will inure to the benefit of, and be enforceable by the
Company’s successors and assigns.
(b)    You agree on request to execute any further documents or instruments
necessary or desirable in the sole determination of the Company to carry out the
purposes or intent of the Option.
* * *
This Option Agreement, together with any appendix attached hereto that addresses
local or foreign legal requirements, will be deemed to be signed by you on the
signing by you of the Grant Notice to which it is attached.
Attachment: Foreign Laws
(if applicable)



SVI-139875v1